PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
LaJoie et al.
Application No. 16/384,752
Filed: April 15, 2019
Attorney Docket No.: TWAR.115DV1RC1
For: METHODS AND APPARATUS FOR PACKETIZED CONTENT DELIVERY OVER A CONTENT DELIVERY NETWORK
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 21, 2022, to revive the above-identified application. 

The petition is GRANTED.

The application became abandoned for failure to timely submit an inventor’s oath or declaration/substitute statement in compliance with 37 CFR 1.63 or 1.64, no later than the date on which the issue fee is paid.  The issue fee was timely paid on September 29, 2021. Accordingly, the application became abandoned on September 30, 2021.  A Notice of Abandonment was mailed October 13, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Corrected Application Data Sheet (ADS) for Inventor Jeffrey P. Markley, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

The request under 37 CPR 1.48 was approved on February 11, 2022 and the Office records have been updated to reflect the inventor's proper name. The Declaration under 37 CFR 1.63 filed on July 22, 2021 is now considered to be properly executed.

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CER 1.313(c)(2). 




This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received January 21, 2022.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions